UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-1099



NAOMI FRAZIER,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, Commissioner of Social
Security,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-00-3421-3-24BC)


Submitted:   April 15, 2002                   Decided:   May 1, 2002


Before WILKINS, NIEMEYER, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Naomi Frazier, Appellant Pro Se. John Berkley Grimball, II, OFFICE
OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Naomi Frazier appeals the district court’s order adopting the

magistrate judge’s report and recommendation and affirming the

denial    of    Frazier’s   claim   for       disability   insurance    benefits.

Frazier’s case was referred to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (1994).             The magistrate judge recommended

affirming the Commissioner’s denial of benefits and advised Frazier

that failure to file timely objections to this recommendation could

waive appellate review of a district court order based upon the

recommendation.      Despite this warning, Frazier failed to object to

the magistrate judge’s recommendation.

     The timely filing of objections to a magistrate judge’s

recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review.              See Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v.

Arn, 474 U.S. 140 (1985).       Frazier has waived appellate review by

failing    to    file   objections    after        receiving   proper    notice.

Accordingly, we affirm the judgment of the district court.                    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                        AFFIRMED


                                          2